The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive.
On page 8 of the Remarks, the Applicant argues that “the presently claimed subject matter expressly recites that the sub-groups are not only divided based on time periods (e.g., less than one minute) but also divided based on cardiac gating” and that “that Ziv provides no teaching regarding grouping using both time periods and cardiac gating, and that any modification to attempt to incorporate cardiac gating into Ziv' s timing scheme would constitute an impermissible use of a hindsight analysis.”  The Examiner respectfully disagrees with these statements.
Both Figures 17 and 19 illustrate flowcharts of the inventive concepts of Ziv.  As illustrated in steps 1310 and 1311 of Figure 19, data is segmented into non-gated regions and gated regions.  Then in step 1312, Ziv illustrates to “use time binning for updating the gated region”.  In Figure 17, these steps are similarly illustrated in steps 1303 and 1304.  As stated in paragraph 182 of Ziv, “As shown at 1304-1306, the reconstruction is based on an iterative process in which the time binning of gated images of the dynamic volumetric region is enabled” (emphasis added).
Additionally, paragraph 29 of Ziv expressly defines what gated imaging is, and that a “dynamic dataset is created by dividing the time span between one R-wave to the next R-wave into M frames that usually have an identical duration. Each detected photon is accumulated into a dataset of one of the M frames. Each dataset of the M datasets contains data relevant to a defined portion ("snapshot") within the cardiac cycle.”  This explicitly teaches cardiac gated “binning”.
Therefore, it is clear that Ziv teaches that gated data is applied to time binning, which reads on “divide the imaging data into time based and cardiac gated sub-groups.

On page 9 of the Remarks, the Applicant argues “that Piacsek does not teach co-registering or combining images as claimed. As an initial matter, Applicant notes that the statement in Piacsek of generating an image based on selected portions is separate 
As illustrated in Figure 4 of Piacsek, “coincidence event pairs 219 that are acquired 302 from a prescribed scan are divided into time intervals 404 … and classified or binned 410 into a specific respiratory phase/time interval 406” (see paragraph 40).  This teaches physiological gated, time binning for the collected coincidence event pairs.  “The gated/binned data of bins 412 may be used to produce sinograms 413” (see paragraph 40; last sentence).  At this point, it must be noted that a sinogram is itself an image (as evidence, see page 196 of “Medical Imaging signals and Systems”, by Prince et al.; “Sinogram  -  An image of g(ℓ,θ) with ℓ and θ as rectilinear coordinates is called a sinogram”).  Therefore, this teaches the claim limitation “reconstruct a corresponding image from each sub-group separately”, as each bin (i.e., “Bin 1, 2, 3 …, n” in Fig. 4 of Piacsek) results in a single sinogram (i.e., “Sinogram 1, 2, 3, …, n”).  Each of these single sinograms is created from all sinograms that are within the bins, hence, they are a reconstruction of the multiple sinograms.  Finally, these are shown in Figure 4 as being used in step 308 of Fig. 3, which is “generate an image of an object based on the selected portion of the stream of image data”.  Therefore, “an image” is generated based on these multiple sinograms, which would obviously require co-registering of the multiple images in order to result in “an image”, as expressed by step 308.

For at least these reasons, the Applicant’s arguments dated February 9, 2021 are not persuasive.  Additionally, the above discussion illustrates that the amendments to the claims (e.g., “divide the imaging data into time based and cardiac gated subgroups”) does not overcome the prior of record.  It is additionally noted that claims 41-43 read on the limitations that were previously in the independent claims but removed therefrom within this amendment.  As such, these claims are rejected in the same manner by which the independent claims were previously rejected.
For these reasons, the following rejections apply.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24-28, 32-37 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ziv et al. (US Patent Pub. No. 2009/0201291) in view of Ben-Haim et al. (US Patent Pub. No. 2008/0001090) and further in view of Piacsek et al. (US Patent Pub. No. 2006/0178575).
It is noted that Ziv et al. claims priority to several provisional applications that pre-date the instant application.  Particularly, provisional applications 60/754,199 (dated 12/28/2005), 60/800,845 (dated 5/17/2006) and 60/816,970 (dated 6/28/2006) provide support for the subject matter that is relied upon within the following rejection.  As such, the effective filing date of the Ziv et al. reference is considered to be June 28, 2006.
It is noted that Ben-Haim et al. also claims priority to provisional application 60/816970 (dated 6/28/2006).  As such, the effective filing date of the Ben-Haim et al. reference is also considered to be June 28, 2006.

Regarding claims 21, 28 and 37, Ziv discloses gating with anatomically varying durations (see Title).  The system of Ziv is comprised of “a dynamic SPECT camera 10 that is configured for capturing gated images and non-gated image… The dynamic SPECT camera 10 comprises: an overall structure 15, which defines proximal and distal ends and, with respect to a body 100; a number of assemblies 20, for example, 6, 9, or 16 assemblies 20, arranged on the overall structure 15, forming an array 25 of the assemblies 20. Each one the each assemblies 20 comprises a number of detecting units 12” (see paragraph 95; Figs 1A-1B).  “[T]he structure 15 conforms to the contours of the body 100, to maintain substantial contact or near contact with the body” (see paragraph 117).  “[E]ach assembly 20 comprises an assembly motion provider 40, configured for providing the assembly 20 with individual assembly motion” (see paragraph 96).  While there are motion assemblies provided, Ziv teaches explicitly that “It may be desired to perform imaging … that is without motion” (see paragraph 287-288).  Specifically, Ziv teaches that “the assemblies 20 are positioned at optimal positions prior to imaging, and imaging takes place while the camera is stationary” (see paragraph 289; also see paragraphs 292-296).
Based on the quotes provided above from Ziv, it can be seen that Ziv teaches a movable gantry.  For instance, structure 15 conforms to the body (paragraph 17) and the body may be any one of numerous human or animal regions (see paragraph 108).  Therefore, the gantry is capable of being moved and conforming to these various body regions.  Also see Figures 2A and 2B with respect to this structure.  Paragraph 96 is quoted above and teaches “individual assembly motion”, thereby reading on at least one of the plurality of imaging detectors configured to be individually positionable to focus on the anatomy of interest.
Ziv teaches “As part of the imaging and analysis processes, the camera may be able to produce a time series of 2D or 3D images, showing reconstructed intensity in overall volume and its changes over time” (see paragraph 346).  Therefore, this reads on at least one processor configured to receive the imaging data and process the imaging data to form a multi-dimensional dataset having at least three dimensions (see lines 10-11 of claim 21).  Also, it is re-iterated that Ziv teaches explicitly that “It may be desired to perform imaging … that is without motion” (see paragraph 287-288).  Specifically, Ziv teaches that “the assemblies 20 are positioned at optimal positions prior to imaging, and imaging takes place while the camera is stationary” (see paragraph 289; also see paragraphs 292-296).  Therefore, this reads on acquire the imaging data while the imaging detectors are stationary, wherein the imaging detectors remain stationary with respect to the patient in a single position during acquiring all views of the imaging data.  Additionally, Ziv teaches “The dynamic SPECT camera 10 further includes a timing mechanism 30, in communication with each single-pixel detector 14, configured for enabling time binning of the radioactive emissions impinging upon each single-pixel detector 14 to periods, which are not greater than substantially 30 seconds. As the timing mechanism 30 has can control each one of the single-pixel detector 14 separately” (see paragraph 97).  This teaches to divide the imaging data into time based sub-groups.  With respect to the amount of time required to acquire these sub-groups and the overall image, Ziv teaches that “The dynamic SPECT camera 10 is configured see paragraph 99).  However, Ziv then states that “the time period may be no greater than 200 seconds, 100 seconds, 60 seconds, 30 seconds, 10 seconds, or 1 second” (see paragraph 100).  Additionally, Ziv teaches “acquiring a series of tomographic reconstruction images of a region of interest … at a rate of at least a tomographic reconstruction image every 300 seconds. … Again, the rate may further be every 200 seconds, 100 seconds, 60 seconds, 30 seconds, 10 seconds, or 1 second” (see paragraphs 101-102).  Therefore, this reads on wherein each time based sub-group of imaging data is acquired over a time period of one minute or less, wherein all of the imaging data is acquired in less than three minutes, since a series of tomographic reconstruction images may be acquire in as little as 1, 10, 30 or 60 second(s).  And it is noted that in step 1312, Ziv illustrates to “use time binning for updating the gated region”.  In Figure 17, these steps are similarly illustrated in steps 1303 and 1304.  As stated in paragraph 182 of Ziv, “As shown at 1304-1306, the reconstruction is based on an iterative process in which the time binning of gated images of the dynamic volumetric region is enabled”.  This teaches divide the imaging data into time based and cardiac gated sub-groups.
While Ziv teaches all of the subject matter emphasized above, Ziv fails to teach provide an explicit teaching of a gantry that is movable and that comprises an aperture for accepting a patient and around which the gantry is rotatable.  Also, Ziv fails to explicitly teach reconstructing a corresponding image for each sub-group separately and co-registering the images and combining these images to form a final image.
Before Ben-Haim is discussed, it is noted that Ziv teaches that “the array 25 moves with either the first or the second oscillatory lateral motions, described by the arrows 80 and 90, or with both” (see paragraph 104).  It is also noted that both Ziv and Ben-Haim claim priority to the same provisional application 60/816970, and that Figure 2 of Ben-Haim is similar to that of Figure 2B of Ziv.
Ben-Haim teaches imaging techniques for reducing blind spots (see Title).  As illustrated in Figure 1, the “the camera comprises a support structure, to which the detector assemblies are coupled. The camera comprises a housing, which is shaped so see paragraph 46).  It is noted that the patient can be seen in Figure 1 lying on the support structure.  Additionally, “imaging system 10 effects lateral motion of detector assemblies 30 with respect to subject 36 by moving the entire camera 22, or a gantry thereof with respect to the subject… [and] the system may rotate the camera, or a gantry thereof, e.g., about an axis 60” (see paragraph 111; also see paragraph 126).  As such, this teaches a movable gantry and a plurality of imaging detectors mounted to the gantry and disposed about a circumference of an aperture of the gantry configured to accept a patient… wherein the gantry is rotatable about the aperture.  Ben-Haim also teaches that “The housing generally is configured to remain stationary throughout an imaging procedure” (see paragraph 46).  Also, while the “support structure 200 is generally L-shaped [in the Figures].  Alternatively, the support structure has another shapes, such as an arc, e.g., of between about 60 and 360 degrees, such as about 90 to 180 degrees, e.g., between 60 and 120 degrees” (see paragraph 113).  Also, Figures 4A-4C illustrate the ability of the support structure 200 (i.e., the gantry) to be rotated about the aperture.  It is noted that this is an illustrative example of the quote in the immediately preceding paragraph (e.g., “the array 25 moves with either the first or the second oscillatory lateral motions, described by the arrows 80 and 90, or with both” - see paragraph 104 of Ziv).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a gantry type support structure, as taught by Ben-Haim, and to incorporate this type of structure into the system and methods of Ziv because Ziv teaches an overall structure 15 (see Figure 1 of Ziv), and shows this structure and the overall device 10 with relation to a patient (see Figures 1B, 1C and 2B), but Ziv fails to illustrate or describe exactly how this structure and device would actually be used in a practical situation.  Ben-Haim fills in the gaps in this regard, and it is noted that Figure 1 of Ben-Haim is the exact reproduction of Figure 1 of provisional application 60/816,970 to which both Ziv and Ben-Haim rely upon for priority.  Therefore, it would have been obvious to one of ordinary skill in the art that such a gantry would be applicable to the teachings of Ziv, in the same regard as they are to the teachings of Ben-Haim.

Piacsek teaches device-less gating of physiological movement for improved image detection (see Title).  Figure 3 of Piacsek illustrates a method 300 which includes the acquisition of a stream of image data in step 302, and selection of a portion of the stream of image data in step 306, followed by generation of an image of an object based on the selected portion of the stream of image data in step 308.  As an example of step 306, “In one embodiment using PET, the coincidence event pairs 219 that occur in the prescribed scan may be divided into time intervals to create a predetermined number of sinograms 227” (see paragraph 35).  Although this example states positron emission tomography as the imaging modality, paragraph 7 states that “The system … of the present invention may be any emission-type computed tomography imaging system including ... PET scanner, a single SPECT scanner”.  Figure 4 illustrates the time based sub-grouping with respect to a respiratory cycle waveform.  Piacsek teaches that “By employing a cardiac and/or respiratory gating protocol during scan acquisition, images may be classified according to physiologic position in the cardiac/respiratory cycle” (see paragraph 2).  As shown toward the bottom of Figure 4, each of the bins and sonograms undergo image reconstruction and image generation, and paragraph 5 states “A display processor generates an image of the object based on the selected portions of the stream of sinogram data.”  Therefore, Piacsek reading on dividing the imaging data into time based sub-groups, reconstruct a corresponding image for each sub-group separately, co-register the images, and combine the images to form a final image.  Piacsek states that “an image may be generated 308 using at least one of the detected 304 changes in the stream of sinogram data to bin the sinogram data corresponding to a time interval or phase associated with physiological movement of the object” (see paragraph 36; emphasis added).  Additionally, it is taught that “the scan prescription may specify a different frame or bin size. Therefore, small sub-second sets of data may be evaluated” (see paragraph 33).  This explicitly teaches that bins may contain data that was acquired over sub-seconds, which is less than a time period of one minute or less.
see paragraph 33 of Piacsek) and particular portions of the acquired image data may be evaluated by the time-based groups, as well as the overall stream of data.

Regarding claims 24 and 33, it is re-iterated that Ziv teaches that “the array 25 moves with either the first or the second oscillatory lateral motions, described by the arrows 80 and 90, or with both” (see paragraph 104).  Also, Figures 4A-4C of Ben-Haim illustrate the ability of the support structure 200 (i.e., the gantry) to be rotated about the aperture, and paragraph 113 of Ben-Haim teaches that “control unit 20 drives one or more motors to move support structure 200 within cavity 212”.
Regarding claims 25, 34 and 39, Ben-Haim teaches that “control unit 20 drives the respective orientator 34 to orient the detector in a plurality of rotational orientations with respect to the ROI” (see paragraph 106).
Regarding claims 26, 35 and 40, Ziv teaches that “Each detecting unit 12 includes a single-pixel detector 14 for detecting radioactive emissions and a dedicated collimator 16, attached to the single-pixel detector 14, at the proximal end thereof, for defining a solid collection angle Δ for the detecting unit 12” (see paragraph 95).
Regarding claims 27 and 36, Ziv teaches that the mass of a single assembly is far less than that of a convention SPECT camera.  Possible values for the assembly 20, according to embodiments of the present invention may be … thickness of the assembly 20 [approximately equals] 5 cm.  Width of the assembly 20 [approximately equals] 7 cm” (see paragraphs 280-284).  Therefore, this teaches the imaging detectors have at least a width of 20 centimeters or less.
Regarding claim 32, it is noted that it would have been obvious to one of ordinary skill in the art at the time of the invention to move the imaging detectors in bulk (e.g., as shown in Figures 4A-4C of Ben-Haim) prior to rotating each detector assemblies (i.e., numeral 30 in Ben-Haim, or numeral 20 in Ziv), because if you rotate each detector assembly first so as to be aimed at the region of interest and then move the whole 
Regarding claims 41-43, Ziv teaches that “[E]ach assembly 20 comprises an assembly motion provider 40, configured for providing the assembly 20 with individual assembly motion” (see paragraph 96).  While there are motion assemblies provided, Ziv teaches explicitly that “It may be desired to perform imaging … that is without motion” (see paragraph 287-288).  Specifically, Ziv teaches that “the assemblies 20 are positioned at optimal positions prior to imaging, and imaging takes place while the camera is stationary” (see paragraph 289; also see paragraphs 292-296).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799